           Case 6:21-cv-00027-ADA Document 13 Filed 03/11/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION



      BCS SOFTWARE, LLC,

               Plaintiff                            Case No. 6:21-cv-0027-ADA
      v.

      CODELATHE TECHNOLOGIES,
      INC.

               Defendant




                      PLAINTIFF’S ANSWER TO COUNTERCLAIMS

               By and through its undesigned counsel, Plaintiff BCS Software, LLC

(“BCS”) hereby respectfully answers Defendant Codelathe Technologies, Inc.’s

Counterclaims as follows:

                                COUNTERCLAIM 1:

                            SECTION 101 INVALIDITY

      1.       Denied.

      2.       Denied.

      3.       Denied.

                                COUNTERCLAIM 2:

                   SECTIONS 102 AND 103 INVALIDITY: LOTUS
                                  NOTES

      4.       Denied.

      5.       Denied.

                                                                                    1
           Case 6:21-cv-00027-ADA Document 13 Filed 03/11/21 Page 2 of 3



      6.       Admits that the web pages cited by Defendant make reference to

Will Crowther, Colossal Cave Adventure, a DEC PDP-10 computer, Roy Trubshaw

and MUD (Multi-User Dungeon) but denies the remaining allegations set forth

therein.

      7.       Plaintiff is without sufficient information to either admit or deny the

allegations in this paragraph, and, therefore, denies the allegations set forth

therein.

      8.       Denied.

      9.       Denied.

      10.      Denied.

      11.      Denied.

                                 COUNTERCLAIM 3:

                         SECTIONS 102 AND 103 INVALIDITY:
                           MICROSOFT SHAREPOINT 2001

      12.      Admits that the web pages cited by Defendant reference Microsoft

SharePoint 2001. Denies the remaining allegations in this paragraph.

      13.      Admits that Exhibit A is a copy of a document which references

Windows SharePoint Services (WSPS). Denies the remaining allegations in this

paragraph.




                                                                                         2
         Case 6:21-cv-00027-ADA Document 13 Filed 03/11/21 Page 3 of 3



Dated: March 11, 2021                    Respectfully submitted,

                                         /s/ Thomas Fasone III
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         Thomas G. Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (903) 405-3999

                                         Raymond W. Mort, III
                                         Texas State Bar No. 0791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR
                                         PLAINTIFF BCS SOFTWARE, LLC




                                                                         3
